DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12,13, 15-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vaidya et al. (US Application 2018/0063194, hereinafter Vaidya).
Regarding claims 1, 15, Vaidya discloses a method, and a non-transitory-machine readable medium (Fig. 1) of deploying a virtual network for a set of machines in a set of one or more datacenters, the method comprising
 receiving a Custom Resource Definition (CRD) that specifies a virtual network as a resource in the datacenter(Abstract, [0036]-[0044], which recites a written declaration that provides model for network virtualization platform that enables a user to specify networking and security requirements of workloads or applications in an easy to consume interface in a data center resource );
 receiving intent-based API (Application Programming Interface) request referring to the CRD and defining a first virtual network(Abstract, [0036]-[0044], [0065], as shown on fig. 14 and described [0173], API server 1207 received multiple API request for defining virtual network as claimed by the instant application);
 performing an automated process to parse the API request and process the CRD to deploy the first virtual network to connect a plurality of machines(Abstract, [0036]-[0044], [0065], as shown on figs. 2,8 and described [0057]-[0058], an automated process is performed foe the virtual network to connect a plurality of machines as disclosed by the instant application).  
Regarding claims 2, 16, Vaidya discloses the method of claim 1, wherein the automated process deploys the first virtual network as a segment of a logical network that has been defined for the plurality of machines, the logical network segregating the plurality of machines from other machines in the datacenter set that are outside of the logical network ([0099]-[0101], [0112], [0197]).  
Regarding claims 3, 17, Vaidya discloses the method of claim 1, wherein the plurality of machines comprises virtual machines ([0099]-[0101], [0112], [0197]).  
Regarding claims 4, 18, Vaidya discloses the method of claim 1, wherein the plurality of machines comprises containers ([0220]-[0221]).  
Regarding claims 5, 19, Vaidya discloses the method of claim 1, wherein the received API request is a YAML file that specifies the plurality of machines to deploy ([0004], [0037], [0072], [0177]).  
Regarding claim 12, Vaidya discloses the method of claim 1, wherein the API comprises a first network type value that defines a network type for the first virtual network, the network type having at least three different network type values for identifying at least three different virtual networks([0060],[0099]-[0101], [0112],[0187], [0197]).    
Regarding claim 13, Vaidya discloses the method of claim 12, wherein at least two of the virtual networks have at least one different type of network forwarding element([0040]-[0041]).  

Allowable Subject Matter
Claims 6-11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art in record fails to anticipate or render obvious the following limitations: 
the API is a first API, the first virtual network has a first network type, and the plurality of machines are a first plurality of machines, the method further comprising: receiving a second API referring to the CRD and defining a second virtual network; wherein performing the automated process comprises: parse the second API request and process the CRD to deploy the second virtual network to connect a second plurality of machines; configuring a plurality of physical forwarding elements (PFEs), executing  .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murray et al. (US Application 2021/0243164).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DADY CHERY/Primary Examiner, Art Unit 2461